Citation Nr: 0007333	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  93-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hair loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
lung disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a head injury.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
variously diagnosed psychiatric disorder to include post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to 
October 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 1992, the RO 
determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for hair loss, a skin disorder, a lung disorder, a 
head injury and a nervous condition on a direct basis or as a 
residual of exposure to radiation.  The veteran has perfected 
an appeal with all these issues.  

The rating decision on appeal was issued by the Muskogee, 
Oklahoma RO.  During the course of the appeal, the veteran 
moved and the North Little Rock, Arkansas RO assumed 
jurisdiction.  

The issues on appeal were originally before the Board in 
October 1993 and May 1998.  They were remanded both times for 
additional evidentiary development.  

On a statement received in May 1990, the veteran alleged he 
had difficulties with his teeth as a result of exposure to 
radiation during active duty.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims ("the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims files reveals that a summary of deck 
logs from the USS Springfield for the period from March 16, 
1948 to January 31, 1950 and from PCEC 882 for the period 
from February 27, 1950 to October 19, 1951 have been 
associated with the claims files.  Further review of the 
claims files reveals that the actual deck logs which were 
reviewed by the RO have not been associated with the claims 
files.  The RO has relied, in part, on the evidence or the 
lack thereof in the deck logs in its denial of the veteran's 
claims.  The Board finds the actual deck logs the RO reviewed 
must be associated with the claims files in order to fairly 
adjudicate the veteran's claims.  

Under 38 U.S.C.A. §§ 5106 and 5107(a), VA has an obligation 
to obtain all pertinent evidence in the possession of the 
Federal government.  Counts v. Brown, 6 Vet. App. 473, 476-78 
(1994); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran has alleged that he currently experiences hair 
loss, a skin disorder, a lung disorder, residuals of a head 
injury and a psychiatric disorder as a result of exposure to 
radiation while on active duty.  In this case, given the 
nature of the veteran's claims, the deck logs are material 
and must be associated with the claims files.  

Accordingly, in light of the above and to ensure the 
appellant full due process of law, the case is REMANDED to 
the RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have may have additional records 
referable to the claims on appeal.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

3.  The RO must associate with the claims 
files a copy of the above referenced deck 
logs which were used to produce the 
summary of deck logs.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed, and if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


